 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 OCWEN LOAN SERVICING, LLC,                             Case No.: 2:16-cv-02653-APG-NJK

 4          Plaintiff                                    Order Denying Motions for Default
                                                                    Judgment
 5 v.
                                                                   [ECF Nos. 71, 72]
 6 CORPOLO AVENUE TRUST, et al.,

 7          Defendants

 8

 9         Plaintiff Ocwen Loan Servicing, LLC moves for default judgment against defendants

10 Faissal Ahmead and Teal Petals Street Trust. ECF Nos. 71, 72. However, Ocwen’s motions

11 contain no analysis of the relevant factors under Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir.

12 1986). I therefore deny the motions without prejudice to Ocwen refiling properly supported

13 motions for default judgment.

14         I ORDER that plaintiff Ocwen Loan Servicing, LLC’s motions for default judgment

15 (ECF Nos. 71, 72) are DENIED without prejudice.

16         DATED this 13th day of January, 2020.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
